Does, J.
(dissenting). In view of the purpose of the Soldiers’ and Sailors’ Civil Relief Act (which should be liberally construed) and on the particular facts herein disclosed, I think Special Term properly dismissed the petition.
The appearance contemplated by the Act is one which should be deemed to persevere until the time plaintiff seeks to enter judgment by default. Here the sole 6£ appearance ” was in connection with a stipulation of. settlement with provisions for entry of judgment by default without notice. Petitioner did not show and from the facts adduced it was not reasonable to infer that at the time the judgment was submitted to the clerk for entry, defendant was in fact then represented by counsel who could assert on defendant’s behalf the relief afforded by the act.
Accordingly, I dissent and vote to affirm.
Martin, P. J., Townley and Untermyer, JJ., concur with Glennon, J.; Dore, J., dissents in opinion and votes to affirm.
Orders reversed and motion to dismiss the petition denied, and the motion of petitioner for an order directing the clerk of the Municipal Court to enter judgment in the action granted. Settle order on notice.